Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement between Groups I and II, as set forth in the Office action mailed on 05/28/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/28/2020 is fully withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1, 4, and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes Hoshi (JP2001-28462 A, Machine Translation), Fan 
Hoshi discloses a thermoelectric module comprising a multiple thermoelectric elements, joining layers, barrier layers, and electrode layers. Hoshi discloses that the barrier layer can include Mo and Ti elements and that the barrier layer prevents diffusion from elements which reside in the electrode or joining layer which would adversely affect the performance of the thermoelectric element. Fan discloses a barrier layer formed of Mo-Ti which is directly adjacent to a Mo-Cu buffer layer. Chen discloses an electrode material that comprises metals which have high coefficients of thermal expansion such as Cu combined with metals which have low coefficients of thermal expansion such as Mo or Ti to achieve an optimal CTE match with the underlying semiconductor thermoelectric element. No teaching, suggestion or motivation is found in the prior art to include the entirety of claim 1, more specifically the composition of the barrier layer combined with the semiconductor composition of the thermoelectric element.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726